 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   COUNTRY FRESH BATTER, INC.,                        Case No. 1:17-cv-01527-DAD-BAM

10                  Plaintiff,                          ORDER GRANTING IN PART AND
                                                        DENYING IN PART PLAINTIFF’S
11           v.                                         RENEWED MOTION TO COMPEL
                                                        FURTHER DISCOVERY RESPONSES
12   LION RAISINS, INC.,

13                  Defendant.                          (Doc. No. 47)

14

15

16          I.     Background
17          Currently pending before the Court is Plaintiff Country Fresh Batter, Inc.’s Renewed
18 Motion to Compel Further Discovery Responses and Motion to Compel Depositions of Bruce

19 Lion and Deposition of Lion Raisins, Inc. filed on March 1, 2019. (Doc. No. 47.) On March 15,
20 2019, the parties filed a Joint Statement re Discovery Disagreement. (Doc. No. 52.)

21          On March 20, 2019, the Court held a telephonic informal discovery dispute conference
22 on the record to address the pending motion to compel. During the conference, and as stated on

23 the record, the parties resolved all issues raised in the motion to compel except for Plaintiff’s

24 written discovery requests regarding Defendant Lion Raisins, Inc.’s sales of raisins following

25 termination of the parties’ 2017 contract (“subsequent sales”).

26          Having considered the parties’ papers and arguments, and for the reasons discussed
27 below, Plaintiff’s motion to compel further responses to its request for written discovery

28


                                                    1
 1 regarding Defendant’s subsequent sales will be GRANTED. The remainder of Plaintiff’s motion

 2 to compel will be DENIED AS MOOT based on resolution of the issues during the informal

 3 telephonic discovery dispute conference held on March 20, 2019.

 4          II.    Discussion

 5          Generally, under Federal Rule of Civil Procedure 26, a party “may obtain discovery

 6 regarding any nonprivileged matter that is relevant to any party’s claim or defense and

 7 proportional to the needs of the case, considering the importance of the issues at stake in the

 8 action, the amount in controversy, the parties’ relative access to relevant information, the parties’

 9 resources, the importance of the discovery in resolving the issues, and whether the burden or

10 expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

11 “Information within this scope of discovery need not be admissible in evidence to be

12 discoverable.” Id.

13          Rule 33(a) allows a party to serve on any other party written interrogatories that relate to

14 any matter that may be inquired into under Rule 26(b). Fed. R. Civ. P. 33(a)(1), (2). Similarly,

15 Rule 34(a) provides that a party may serve on any other party a request within the scope of Rule

16 26(b) to produce and permit the requesting party or its representative to inspect, copy, test, or

17 sample any designated documents or tangible things in the responding party’s possession,

18 custody or control. Fed. R. Civ. P. 34(a)(1)(A), (B). If the responding party provides an evasive

19 or incomplete disclosure, answer, or response, then the party seeking discovery may move for an
20 order compelling answers or production. Fed. R. Civ. P. 37(a)(3)(A) and (a)(4).

21          As framed during the informal discovery conference, the written discovery at issue

22 relates to information regarding Defendant’s subsequent sales, i.e., Defendant’s sale of raisins

23 after termination of its contract with Plaintiff in September 2017. This discovery is encompassed

24 in the following requests:

25          Interrogatory No 7:

26          IDENTIFY all contracts and purchase orders for the sale or supply of RAISINS that

27          YOU performed, in whole or in part, from January 1, 2017 to the present.

28          Request for Production No. 27:


                                                     2
 1          All DOCUMENTS and COMMUNICATIONS RELATED to YOUR sales of RAISINS

 2          after YOU terminated the 2017 RAISINS Contract.

 3 (Doc. No. 52 at 19, 20.) Plaintiff has agreed to limit the scope of Request for Production No. 27

 4 to “[A]ll DOCUMENTS and COMMUNICATIONS RELATED to YOUR sales of RAISINS

 5 after YOU terminated the 2017 RAISINS Contract, where such sales were fulfilled with

 6 RAISINS from the 2016-2017 raisin crop or from any earlier crop that could have been used to

 7 supply RAISINS to [Plaintiff] under the 2017 Raisins Contract.” (Doc. No. 52 at 22.)

 8          The crux of the parties’ dispute is whether these requests seek discovery relevant to any

 9 party’s claims or defenses as required by Federal Rule of Civil Procedure 26(b)(1). Defendant

10 contends that information regarding contracts it performed or other contracts for the sale of

11 raisins following termination of Plaintiff’s contract are not relevant to Plaintiff’s complaint for

12 breach of contract, which alleges that Defendant breached the contract by failing to supply the

13 quantity of raisins required by such contract. (Doc. No. 52 at 24, 28.) Defendant also contends

14 that this information is not relevant to Defendant’s defenses in this action, which are based on

15 the following provisions of the contract:

16          (1) “In the event of any…weather related damage to raisin crops subsequent to the
            sale date of this contract, Seller may reduce the quantities herein by [25%]
17          without penalty; if more than [25%] of the ordered amount is not shipped by
            Seller, Seller shall pay damages not greater than [5%] of the contract price of the
18          shorted amounts below [75%] of the ordered amount.”
19          (2) “Should Buyer not withdraw at least 85% of the three month average as
            outlined herein, Seller may dispose of the non-withdrawn amount in its sole
20          discretion and without recourse from Buyer.”
21 (Id.)

22          Plaintiff counters that these requests are “relevant to whether [Defendant] acted in good

23 faith and fair dealing in its contract with [Plaintiff], or instead whether [Defendant] unfairly and

24 improperly terminated its contract with [Plaintiff] in order to use its current and anticipated

25 inventory of raisins to perform other more profitable contracts, or to enter into and perform new

26 contracts that were more profitable to Defendant.” (Doc. No. 52 at 21-22.) Plaintiff also argues
27 that Defendant’s performance of contracts for the sale or supply of raisins is relevant to the

28 affirmative defenses, which place this information at issue, particularly Defendant’s assertion


                                                     3
 1 that it was impossible to fulfill the remainder of the contract with Plaintiff. (Id. at 22.)

 2             “The Federal Rules of Civil Procedure broadly interpret relevancy, such that each party

 3 has the right to the discovery of “any nonprivileged matter that is relevant to any party’s claim or

 4 defense and proportional to the needs of the case[.]” Synchronoss Techs., Inc. v. Egnyte, Inc., No.

 5 4:16-cv-00120-HSG (KAW), 2019 WL 288483, at *1 (N.D. Cal. Jan. 23, 2019); Fed. R. Civ. P.

 6 26(b)(1). Relevance, not admissibility, is the touchstone of discovery. Fed. R. Civ. P. 26(b)(1);

 7 Bonanza Beverage Co. v. MillerCoors, LLC, No. 218CV01445JADGWF, 2019 WL 302491, at

 8 *3 (D. Nev. Jan. 23, 2019) (noting direct statement in Rule 26(b)(1) that “[i]nformation within

 9 this scope of discovery need not be admissible to be discoverable” re-emphasizes that “relevance

10 is the touchstone of discovery”); Fed. R. Evid. 401(a), (b) (“Evidence is relevant if: (a) it has

11 any tendency to make a fact more or less probable than it would be without the evidence; and (b)

12 the fact is of consequence in determining the action.”).

13            In this instance, the Court agrees with Plaintiff that information regarding subsequent

14 sales by Defendant is relevant to the claim and defenses in this action. This is particularly true

15 with respect to Defendant’s assertion regarding its alleged inability to fulfill the contract with

16 Plaintiff. Accordingly, the Court will grant Plaintiff’s motion to compel further responses to

17 Interrogatory No. 7 and Request for Production No. 27 limited to the issue of subsequent sales.

18 Thus, in response to Interrogatory No. 7, Defendant must “identify all contracts and purchase

19 orders for the sale or supply of raisins that it performed, in whole or in part, from September 12,
20 2017 to December 31, 2017, where such sales were fulfilled with raisins from the 2016-2017

21 raisin crop or from any earlier crop that could have been used to supply raisins to Plaintiff under

22 the 2017 raisins contract.” Further, in response to Request for Production No. 27, Defendant

23 must produce all “all documents and communications related to its sales of raisins after it

24 terminated the 2017 RAISINS Contract, where such sales were fulfilled with raisins from the

25 2016-2017 raisin crop or from any earlier crop that could have been used to supply raisins to

26 Plaintiff under the 2017 raisins contract.”1 As previously discussed with the parties, all customer
27
     1
              Additionally, subsequent sales, as limited in this order, are included in the permissible scope of inquiry for
28 Defendant’s 30(b)(6) witness provided that this topic previously was identified in the notice of deposition.


                                                                4
 1 and/or grower names shall be treated as confidential and should be redacted from any

 2 production.

 3        III.      Conclusion and Order

 4        Based on the above, IT IS HEREBY ORDERED as follows:

 5        1. Plaintiff’s renewed motion to compel is GRANTED IN PART and DENIED IN

 6               PART.

 7        2. Within ten (10) days from the date of this order, Defendant shall serve written

 8               responses and production of documents without objection to the following discovery

 9               propounded by Plaintiff and as modified in this Order:

10               Interrogatory No. 7: Identify all contracts and purchase orders for the sale or supply

11               of raisins that Defendant performed, in whole or in part, from September 12, 2017 to

12               December 31, 2017.

13               Request for Production No. 27: All documents and communications related to

14               Defendant’s sales of raisins after it terminated the 2017 RAISINS Contract, where

15               such sales were fulfilled with raisins from the 2016-2017 raisin crop or from any

16               earlier crop that could have been used to supply raisins to Plaintiff under the 2017

17               raisins contract; and

18               3. Plaintiff’s renewed motion to compel as to all other discovery requests is

19               DENIED AS MOOT based on resolution of those issues during the March 20, 2019

20               informal discovery conference.

21
     IT IS SO ORDERED.
22

23     Dated:      March 21, 2019                            /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     5
